SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO UNITED BANCSHARES, INC. (Exact name of registrant as specified in its charter) 0-25976 Commission File Number Pennsylvania 23-2802415 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 30 S. 15th Street, Suite 1200, Philadelphia, PA (Address of principal executive office) (Zip Code) (215) 351-4600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 day. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Registration S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes NoX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No Not Applicable. Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. United Bancshares, Inc. (sometimes herein also referred to as the “Company” or “UBS”) has two classes of capital stock authorized - 2,000,000 shares of $.01 par value Common Stock and 500,000 shares of $0.01 par value Series A Preferred Stock. The Board of Directors designated a subclass of the common stock, Class B Common Stock, by filing of Articles of Amendment to its Articles of Incorporation on September 30, 1998.This Class B Common Stock has all of the rights and privileges of Common Stock with the exception of voting rights.Of the 2,000,000 shares of authorized Common Stock, 250,000 have been designated Class B Common Stock.There is no market for the Common Stock.As of October 30, 2015, the aggregate number of the shares of the Registrant’s Common Stock issued was 826,921. The Series A Preferred Stock consists of 500,000 authorized shares of stock of which 250,000 have been designated as Series A Preferred stock of which 124,342 shares are issued as of October 30,2015. 1 FORM 10-Q Index Item No. Page PART I-FINANCIAL INFORMATION 1.Financial Statements 4 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 3.Quantitative and Qualitative Disclosures about Market Risk 39 4.Controls and Procedures 39 PART II-OTHER INFORMATION 1.Legal Proceedings 40 1A.Risk Factors 40 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 3.Defaults upon Senior Securities 40 4Mine Safety Disclosures 40 5.Other Information 40 6.Exhibits 40 2 INDEX Item 1. UNITED BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) Assets: September 30, 2015 December 31, 2014 Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold Cash and cash equivalents Investment securities available-for-sale, at fair value Loans held for sale Loans held at fair value Loans, net of unearned discounts and deferred fees Less allowance for loan losses ) ) Net loans Bank premises and equipment, net Accrued interest receivable Other real estate owned Prepaid expenses and other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Demand deposits, noninterest-bearing $ $ Demand deposits, interest-bearing Savings deposits Time deposits, under $250,000 Time deposits, $250,000 and over Total deposits Accrued interest payable Accrued expenses and other liabilities Total liabilities Shareholders’ equity: Series A preferred stock, noncumulative, 6%, $0.01 par value, 500,000 shares authorized; 124,342 issued and outstanding at September 30, 2015 and 136,842 issued and outstanding at December 31, 2014 1,243 1,368 Common stock, $0.01 par value; 2,000,000 shares authorized; 826,921 issued and outstanding at September 30, 2015 and 876,921 issued andoutstanding at December 31, 2014 Class B Non-voting common stock; 250,000 shares authorized; $0.01 par value; 191,667 issued and outstanding at December 31, 2014 - Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these statements. 3 INDEX UNITED BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Monthsended September 30, 2015 Three Monthsended September 30, 2014 Nine Months ended September 30, 2015 Nine Months ended September 30, 2014 Interest income: Interest and fees on loans $ Interest on investment securities Interest on federal funds sold Interest on time deposits with other banks Total interest income Interest expense: Interest on time deposits Interest on demand deposits Interest on savings deposits Total interest expense Net interest income Provision (credit) for loan losses ) Net interest income after provision for loan losses Noninterest income: Customer service fees ATM fee income Gain on sale of loans Gain on sale of other real estate Net change in fair value of financial instruments Loan syndication fees - - Other income Total noninterest income Noninterest expense: Salaries, wages and employee benefits Occupancy and equipment Office operations and supplies Marketing and public relations Professional services Data processing Other real estate expense (income) ) ) Loan and collection costs Deposit insurance assessments Other operating Total noninterest expense Net loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $
